DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on September 01, 2022.

Reason for Allowance

Claims 1 and 3-9 are allowable.
The following is an examiner’s statement of reasons for allowance:

As to claim 1, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 1, comprising limitations: controlling the plurality of light beam emitter devices to emit a plurality of light beams and controlling the plurality of light beam receiver devices to receive a plurality of emitted light beams to form a grid of variable sizes and widths extending across a surface of the pool, each of the plurality of light beam receiver device receiving a light beam from corresponding light beam emitter device; monitoring the grid; detecting unauthorized entry into the pool based on an interruption of the grid; determining whether a level of the interruption of the grid exceeds a predetermined threshold; and if the level of the interruption of the grid exceeds the predetermined threshold, generating and transmitting an alarm message to a remote device of a user; wherein the plurality of light beam emitter devices and receiver devices are mounted below the surface of the water, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claims 3-9 directly/indirectly depend from allowed claim 1 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Patent No. 7,218,235 B1 to Rainey, discloses a motion responsive swimming pool safety device comprising: a control panel; a perimeter laser electrically connected to said control panel, said perimeter laser located peripherally to said swimming pool, said perimeter laser generating a perimeter laser beam; a perimeter sensor electrically connected to said control panel, said perimeter sensor located peripherally to said swimming pool, said perimeter sensor capable of sensing said perimeter laser beam; a perimeter alert electrically connected to said control panel, said perimeter alert capable of alarming upon interruption of said perimeter laser beam to said perimeter sensor; a perimeter reflector located peripherally to said swimming pool, said perimeter reflector for reflecting said perimeter laser beam; a housing transparent dome; a housing dome ring connected to said housing transparent dome, said housing dome ring having an adjustment slot therein; an housing base connected to said housing dome ring, said housing base capable of attachment to said perimeter laser, said housing base capable of attachment to said perimeter sensor; a pool side wall transparent cover having a plurality of mounting holes, said cover capable of mounting to the pool perimeter wall, said pool side wall transparent cover located directly in front of said sweeping laser, said pool side wall transparent cover located directly in front of said sweeping laser sensor; and a pool side wall gasket having a scan slot therein, said pool side wall gasket connected to said pool side wall transparent cover.

U.S. Patent No. 7,578,596 B2 to Martin, discloses a lighting system for a swimming pool, comprising: a) a sidewall sized and shaped to define a perimeter of the swimming pool; b) a liner for covering the sidewall and a bottom of the swimming pool, the liner being made from a material suitable for creating a watertight cavity for receiving water, the liner including a light-transmitting portion, the light-transmitting portion being made of the material; and c) a back-lighting apparatus connected to the sidewall and located behind the light-transmitting portion of the liner, the back-lighting apparatus being configured to transmit light through the light-transmitting portion of the liner to illuminate the swimming pool; d) wherein the back-lighting apparatus comprises at least one housing connected to the sidewall behind the liner, the at least one housing having an opening positioned to register with the light-transmitting portion of the liner, at least one light source sized and shaped to fit within the housing for emitting light through the opening of the housing, and a light-transmitting cover shaped to cover the opening of the housing to protect the light source, wherein the light emitted from the light source is transmitted through the light-transmitting cover and the light-transmitting portion of the liner to illuminate the swimming pool; and e) wherein the sidewall comprises a plurality of interconnected panels, each panel having a liner contact surface for engaging the liner and a recessed portion that defines the at least one housing.

U.S. Patent No. 6,259,365 B1 to Hagar et al, discloses a laser security fence apparatus for providing a warning signal in response to an intrusion by an intruder of a restricted area, said apparatus comprising: a laser generator for generating a laser beam; a first mirror aligned with said laser beam for reflecting said beam; a second mirror aligned with said first mirror for reflecting said beam reflected by said first mirror; a collector aligned with said second mirror for collecting said beam reflected by said second mirror; a microprocessor associated with said collector and said generator for sensing when said beam is broken by the intruder so that said beam is not received by said collector; an alarm connected to said microprocessor for actuation by said microprocessor when said microprocessor senses that said beam is broken so that said alarm provides the warning signal; said collector including: a collecting lens for collecting said beam; an electronic circuit for generating an electric signal in response to said beam received by said collecting lens; a transmitter for transmitting said electric signal from said microprocessor; said transmitter being a radio transmitter for transmitting a R.F. wave from said microprocessor, said microprocessor being disposed in a vicinity of said collector; a remote receiver for receiving said R.F. wave from said transmitter, said alarm being disposed within said remote receiver; said laser generator including: a 9 volt D.C. source of electrical energy; a laser diode light; a focal lens for focusing said laser beam; said focal lens including: a capacitor for adjusting a sensitivity and intensity of said beam; said capacitor being a variable capacitor; said first mirror being a plane mirror, said first mirror being set angularly relative to said beam; said second mirror being a plane mirror, which is disposed angularly relative to said first mirror; said first and second mirrors being spaced relative to each other so that said beam travelling between said mirrors travels a distance of over 100 yards; said transmitter being a radio transmitter for transmitting a R.F. wave from said microprocessor, said microprocessor being disposed in a vicinity of said collector; said apparatus being a security fence around a swimming pool to provide a warning if a child enters a pool area which would present a potentially life threatening situation for the child if the child were to enter into the pool; and said alarm including: a delay device which when actuated, permits an operator to pass without setting off said alarm.

U.S. Patent No. 4,910,498 to Feber, discloses a system for determining the presence of an individual within a predetermined distance of the edge of a swimming pool surrounded by a deck, comprising: means fixedly mounted to the deck for directing a beam of infrared light along a linear direction generally parallel to the deck; first, second and third reflecting units fixedly mounted on the deck at separate spaced apart points, said reflecting units being so arranged as to serially reflect the infrared beam in a closed path about the pool of predetermined geometry and dimensions and in a single plane, the last reflection bringing the beam to a point closely adjacent to the means for directing the infrared beam; means responsive to the infrared beam for producing an electrical signal, the said means being located to interrupt the infrared beam after the last reflection at a point closely adjacent to the means for directing the infrared beam; base plate means for unitarily mounting the infrared beam directing means and a means responsive to a lack of said electric signal for producing an actuating signal; a first radio frequency transmitter responsive to the actuating signal for producing an alarm signal; an alarm receiver means responsive to the alarm signal for producing an alarm drive; an alarm means responsive to the alarm drive; a remotely located second radio frequency transmitter; a second radio frequency receiver tuned to the second transmitter; a relay actuated by signals received from said second receiver to interconnect an electric supply to the system; and reset means located at the alarm means for selectively turning off the alarm means.

U.S. Patent No. 3,688,298 to Miller et al, discloses a property protection system for protecting an outside area comprising, in combination: means for emitting a coherent monochromatic beam of electromagnetic energy, to be deflected around the perimeter of the area to be protected; beam responsive means for actuating an alarm signal when said beam is broken by an object moving therethrough such that said alarm is activated whenever an intruder passes through a portion of said beam; safeguard means for instantaneously terminating generation of said beam when said beam is broken by an object moving therethrough; a generator for operating said means for emitting the beam wherein said means for actuating the alarm comprises a photosensitive element having conducting electrodes and a power supply; said safeguard means comprising in series said conducting electrodes, power supply and generator, and an electrically actuated alarm having substantially greater impedance than said generator in shunt connection across said power supply such that when said beam is broken by an object moving therethrough, current from said power supply normally conducted across said electrodes to said generator.

U.S. Publication No. 2011/0273291 A1 of Adams, discloses a method for providing a security barrier proximate a body of water such as a lake or a swimming pool. One or more beams --preferably infra-red light beams-- define the barrier. A detector is positioned to monitor each beam so that a moving object "cutting" the beam can be detected by a controller in communication with the beam or beams. A motion detector monitors for motion in a broad area around the location of the security perimeter. The motion detector is also in communication with the controller. The controller deactivates the beams and relies solely on the motion detector when no objects are near the perimeter. Once the motion detector senses an object in the area of the perimeter, however, the controller activates the beams. If an object then interrupts a beam, the controller activates an alarm.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SISAY YACOB/						September 10, 2022           Primary Examiner, Art Unit 2685